DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 09/27/2021 and the interview on 06/24/2022.
           
Claim 1 has been examined and allowed. Claims 2-5 have been cancelled. 

Information Disclosure Statement



2.        The Applicant’s Information Disclosure Statement filed 06/27/2022 has been received, entered into the record, and considered. 


Drawings


3.	The drawings filed 09/27/2021 are accepted by the examiner.







Examiner’s Amendment 

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Cheng (Reg. No. 60,891) on 06/24/2022.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended) A method for collecting a component model in a component e-commerce platform, the method executed by a processor of a web server having webpage data and relevant data of various components stored therein, the method comprising: 
S1: adding preset hyperlinks to component models included in a Portable Document Format (PDF) file of the web server; 
S2: downloading the PDF file from the web server, clicking, by a user, one of the preset hyperlinks in the downloaded PDF file to jump to a corresponding webpage, and displaying, by the web server, collection information when the web server identifies a link type; and 
S3: upon receiving a collect instruction, converting information of the component model included in the one of the preset hyperlinks, and saving the component model information obtained by the conversion into a user personal account,
wherein the step S1 comprises: 
S11: recognizing component models on each page of the PDF file, and 
determining relevant attribute information of the component models, the relevant attribute information including page number information of the component models; and 
S12: setting corresponding preset hyperlinks according to the relevant 
attribute information of different component models,
wherein displaying, by the web server, collection information when the web server identifies a link type in the step S2 comprises: recognizing, by the web server, whether a webpage type of a webpage corresponding to the one of the preset hyperlinks is a preset type; and if yes, displaying collection prompt information,
wherein the collection prompt information includes a collection key, and the step S3 comprises: if the collection key receives the collect instruction, sending the component model to the web server, and 
wherein saving the component model information obtained by the conversion into a user personal account in the step S3 comprises: acquiring data in the one of the preset hyperlinks, converting the data into data of a preset storage format, and saving the data of the preset storage format into the user personal account.2-5. (Cancelled)

Reasons for Allowance
5.	Claim 1 is  allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claim 1. 

The features as recited in independent Claim 1: “S3: upon receiving a collect instruction, converting information of the component model included in the one of the preset hyperlinks, and saving the component model information obtained by the conversion into a user personal account, wherein the step S1 comprises: S11: recognizing component models on each page of the PDF file, and determining relevant attribute information of the component models, the relevant attribute information including page number information of the component models; and S12: setting corresponding preset hyperlinks according to the relevant attribute information of different component models,
wherein displaying, by the web server, collection information when the web server identifies a link type in the step S2 comprises: recognizing, by the web server, whether a webpage type of a webpage corresponding to the one of the preset hyperlinks is a preset type; and if yes, displaying collection prompt information, wherein the collection prompt information includes a collection key, and the step S3 comprises: if the collection key receives the collect instruction, sending the component model to the web server, and wherein saving the component model information obtained by the conversion into a user personal account in the step S3 comprises: acquiring data in the one of the preset hyperlinks, converting the data into data of a preset storage format, and saving the data of the preset storage format into the user personal account,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176